Citation Nr: 0929392	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in February 2005.  Jurisdiction over this case has been 
transferred to the RO in St. Louis, Missouri.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the instructions contained in the February 2005 
Board remand, in May 2007 the Veteran underwent a VA 
psychiatric examination.  In written argument received in 
April 2008 and May 2009, the Veteran's representatives (past 
and present) challenged the adequacy of the May 29, 2007 VA 
examination, on both substantive and procedural grounds.  For 
example, the Veteran's representatives have noted that the 
May 2007 VA examination report was not signed, and thus 
contains no indication of the examiner's credentials.  With 
respect to the signature issue, the VA Adjudication Procedure 
Manual requires that examination reports "be signed by 
physicians," and be returned "as insufficient" if unsigned.  
M21-1MR, pt. III, subpt. iv, ch. 3, sec. D (b-c) (2007).  
Further, the Board notes that as only certain Mental Health 
professionals are allowed to perform initial compensation and 
pension mental disorder examinations, the credentials of the 
examiner is relevant in this case.  M21-1MR, pt. III, subpt. 
iv, ch. 3, sec. D (d) (2007).

The Board finds that a complete copy of the May 29, 2007 VA 
examination, a copy that contains the examiner's signature in 
accordance with M21-1MR, pt. III, subpt. iv, ch. 3, should be 
associated with the claims file.  As pertinent VA records 
have been added to the claims file subsequent to the May 2007 
VA examination, the Board finds that the Veteran should be 
afforded another VA psychiatric examination that addresses 
the matters presented by this appeal.  Further, as it appears 
that the Veteran receives ongoing VA treatment for his 
psychiatric disability, any such VA treatment records should 
be associated with the claims file. 

The Veteran's representatives have requested that VA obtain 
clinical records from the Veteran's September 1972 
psychiatric treatment received during service (as noted on 
page 1 of the Veteran's October 18, 1972 Medical Board 
Report) at Camp Butler, Okinawa, and at the Philadelphia 
Naval Hospital.  The Board finds that an attempt to obtain 
the Veteran's clinical and treatment records associated with 
those facilities should be made.

The Veteran's representative has also requested that VA 
obtain records from a healthcare facility in Alton, Illinois, 
where it is asserted that the Veteran was treated for 
psychiatric problems shortly following service.  The Board 
notes, however, that a request for such records was 
previously made, and in September 2002 VA was informed by 
that facility that they had no such records.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should obtain a formal copy of 
the May 29, 2007 VA examination report 
which includes the signature of the 
physician examiner, as well as any VA 
psychiatric treatment records dated 
subsequent to July 25, 2007, and 
associate them with the claims file.

2.  The RO should contact the custodian 
of the clinical and treatment records 
associated with the Veteran's psychiatric 
treatment at U.S. Military facilities at 
Camp Butler, Okinawa (September 1972) and 
the Philadelphia Naval Hospital 
(September 1972), and secure such records 
and associate them with the claims files.

4.  The Veteran should be scheduled for 
the appropriate VA examination to 
identify all current psychiatric 
disabilities.  Following examination of 
the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disability is related to his 
service in the military.  The examiner is 
asked to specifically state whether the 
Veteran has PTSD, schizophrenia or 
schizoaffective disorder.  If 
schizophrenia or schizoaffective disorder 
is found, the examiner is asked to 
specifically state whether the schizoid 
personality disorder diagnosed during 
service was a prodromal phase of current 
schizophrenia.  If PTSD is diagnosed, the 
examiner must identify the stressors that 
serve as the basis for the diagnosis.  
The examiner should conduct all necessary 
testing and evaluation and indicate 
whether or not he or she has reviewed the 
claims folder.

5.  The AOJ should readjudicate the issue 
of entitlement to service connection for 
a psychiatric disability, to include 
PTSD.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





